Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is in response to the Interview on Wednesday August 24, 2022, accompanying the AFCP 2.0 request on August 22, 2022.
Allowable Subject Matter
Claims 1, 7-15, and 21-30 are allowed.  The amendments proposed in the AFCP dated August 22, 2022 are entered, and the Examiner's amendment below is subsequently entered.
  
The following is an examiner’s statement of reasons for allowance: 
Through Examiner's amendment, which incorporates subject matter from pars 024-028 as well as Fig 3, Applicant has overcome the prior art of record, particularly Teig et al., US Pat No. 11,113,603, which does not teach the two groups of input nodes corresponding to forecasted sensor data and forecasted meteorological data.  
Applicant had previously overcome the 101 rejection in the Final Rejection dated September 21, 2021 because the neural network steps were similar to Example 39, training a neural network.  It was found that it was not mere data gathering or outputting, nor a mere applied use of neural networks.  Therefore, the claims were found patent eligible.  

The following is the Examiner's Amendment:  
1. (Currently Amended) A method for asset maintenance, the method comprising: collecting, via one or more processors, historical sensor data corresponding to an asset to produce collected historical sensor data; collecting, via the one or more processors, historical meteorological data corresponding to a location of the asset to produce collected historical meteorological data; selecting, via the one or more processors, at least a portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce sensor input data; selecting, via the one or more processors, at least a portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce meteorological input data; utilizing the sensor input data and the meteorological input data to train a neural network executed by the one or more processors; forecasting, via an input stage of the neural network, sensor data for the asset based, at least in part, on the sensor input data; forecasting, via the input stage of the neural network, meteorological data for the asset based, at least in part, on the meteorological input data; outputting, via the input stage of the neural network executed by the one or more processors, the forecasted sensor data and the forecasted meteorological data to an output stage of the neural network; determining, via the output stage of the neural network executed by the one or more processors, a forecasted probability of degradation or failure of the asset based on a correlation of the forecasted sensor data and the forecasted meteorological data; and automatedly dispatching, via the one or more processors, asset maintenance services for the asset responsive to determining that the forecasted -2-probability of degradation or failure of the asset is greater than a selected threshold, wherein: the input stage of the neural network includes a first plurality of first input nodes and a second plurality of first input nodes configured to receive a plurality of different data inputs in which the first plurality of first input nodes are configured to receive the sensor input data and the second plurality of input nodes are configured to receive the meteorological input data, a first plurality of first output nodes and a second plurality of first output nodes configured to provide a plurality of different types of data outputs comprising at least the forecasted sensor data and the forecasted meteorological data, and a plurality of first hidden nodes, wherein each first output node of the input stage is coupled to each first hidden node of the plurality of first hidden nodes, the output stage of the neural network includes a first plurality of second input nodes, a second plurality of second input nodes, and a plurality of second hidden nodes configured to process the forecasted sensor data and the forecasted meteorological data and provide data to a single second output node, wherein each second input node of the output stage is coupled to each second hidden node of the plurality of second hidden nodes, the first plurality of first output nodes for the input stage of the neural network further function as the first plurality of second input nodes for the output stage of the neural network and the second plurality of first output nodes for the input stage of the neural network further function as the second plurality of second input nodes for the output stage of the neural network such that each input/output node is coupled to each of the first hidden nodes and each of the second hidden nodes, -3-the first plurality of first input nodes and the first plurality of second input nodes include a same quantity of input nodes, the second plurality of first input nodes and the second plurality of second input nodes include a same quantity of input nodes, and the input stage of the neural network includes a greater quantity of output nodes than the output stage of the neural network.
2-6. (Canceled)
7. (Previously Presented) The method of claim 1, further comprising determining the location of the asset, wherein the location of the asset comprises geographic coordinates.

8. (Previously Presented) The method of claim 1, further comprising: determining which first data elements of the portion of the collected historical sensor data are relevant to the degradation or failure of the asset; and determining which second data elements of the portion of the collected historical meteorological data are relevant to the degradation or failure of the asset, wherein: selecting the at least the portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce the sensor input data comprises selecting the first data elements, and selecting the at least the portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce the meteorological input data comprises selecting the second data elements.
9. (Previously Presented) The method of claim 8, further comprising: pruning the first data elements of the portion of the collected historical sensor data to eliminate non-relevant first data elements; and pruning the second data elements of the portion of the collected historical meteorological data to eliminate non-relevant second data elements.
10. (Previously Presented) The method of claim 8, wherein: determining which first data elements are relevant comprises determining a first set of correlation coefficients for the first data elements; and determining which second data elements are relevant comprises determining a second set of correlation coefficients for the second data elements.
11. (Previously Presented) The method of claim 10, wherein the first set of correlation coefficients and the second set of correlation coefficients are Spearman's rank correlation coefficients.
12. (Previously Presented) The method of claim 7, further comprising receiving additional data elements that are predictive of degradation or failure of the asset.
13. (Original) The method of claim 12, wherein the forecasted probability of degradation or failure of the asset is further based on the additional data elements.
14. (Currently Amended) An apparatus, comprising: a data collection module that: collects historical sensor data corresponding to an asset to produce collected historical sensor data, collects historical meteorological data corresponding to a location of the asset to produce collected historical meteorological data; 
a data selection module that: -5-selects at least a portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce sensor input data, and selects at least a portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce meteorological input data; 
a maintenance forecasting module that comprises a neural network including an input stage and an output stage, wherein: the maintenance forecasting module is configured to utilize the sensor input data and the meteorological input data to train the neural network, the input stage of the neural network is configured to: 
forecast sensor data for the asset based, at least in part, on the sensor input data, forecast meteorological data for the asset based, at least in part, on the meteorological input data, and output the forecasted sensor data and the forecasted meteorological data to the output stage of the neural network, and the output stage of the neural network is configured to: 
determine a forecasted probability of degradation or failure of the asset based on a correlation of the forecasted sensor data and the forecasted meteorological data; and a maintenance dispatch module that dispatches maintenance services for the asset responsive to determining that the forecasted probability of degradation or failure of the asset is greater than a selected threshold; 
and wherein: -6-the input stage of the neural network includes a first plurality of first input nodes and a second plurality of first input nodes configured to receive a plurality of different data inputs in which the first plurality of first input nodes are configured to receive the sensor input data and the second plurality of first input nodes are configured to receive the meteorological input data, a first plurality of first output nodes and a second plurality of first output nodes configured to provide a plurality of different types of data outputs comprising at least the forecasted sensor data and the forecasted meteorological data, and a plurality of first hidden nodes, wherein each first output node of the input stage is coupled to each first hidden node of the plurality of first hidden nodes, the output stage of the neural network includes a first plurality of second input nodes, a second plurality of second input nodes, and a plurality of second hidden nodes configured to process the forecasted sensor data and the forecasted meteorological data and provide data to a single second output node, wherein each second input node of the output stage is coupled to each second hidden node of the plurality of second hidden nodes, the first plurality of first output nodes for the input stage of the neural network further function as the first plurality of second input nodes for the output stage of the neural network and the second plurality of first output nodes for the input stage of the neural network further function as the second plurality of second input nodes for the output stage of the neural network such that each input/output node is coupled to each of the first hidden nodes and each of the second hidden nodes, the first plurality of first input nodes and the first plurality of second input nodes include a same quantity of input nodes, the second plurality of first input nodes and the second plurality of second input nodes include a same quantity of input nodes, the input stage of the neural network includes a greater quantity of output nodes than the output stage of the neural network, and -7-at least a portion of each of the data collection module, the maintenance forecasting module, and the maintenance dispatch module comprise one or more of hardware and one or more non-transitory computer-readable storage media storing executable code.  
15. (Currently Amended) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer- readable storage medium is not a transitory signal per se, the program instructions executable by one or more processors to cause the one or more processors to perform a method comprising: collecting, via the one or more processors, historical sensor data corresponding to an asset to produce collected historical sensor data; 
collecting, via the one or more processors, historical meteorological data corresponding to a location of the asset to produce collected historical meteorological data; 
selecting, via the one or more processors, at least a portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce sensor input data; 
selecting, via the one or more processors, at least a portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce meteorological input data; 
utilizing the sensor input data and the meteorological input data to train a neural network executed by the one or more processors; 
forecasting, via an input stage of a neural network executed by the one or more processors, sensor data for the asset based, at least in part, on the sensor input data;
 forecasting, via the input stage of the neural network executed by the one or more processors, meteorological data for the asset based, at least in part, on the meteorological input data; 
-8-outputting, via the input stage of the neural network executed by the one or more processors, the forecasted sensor data and the forecasted meteorological data to an output stage of the neural network; 
determining, via the output stage of the neural network executed by the one or more processors, a forecasted probability of degradation or failure of the asset based on a correlation of the forecasted sensor data and the forecasted meteorological data; 
and dispatching, via the one or more processors, asset maintenance services for the asset responsive to determining that the forecasted probability of degradation or failure of the asset is greater than a selected threshold, wherein: 
the input stage of the neural network includes a first plurality of first input nodes and a second plurality of first input nodes configured to receive a plurality of different data inputs in which the first plurality of first input nodes are configured to receive the sensor input data and the second plurality of first input nodes are configured to receive the meteorological input data, a first plurality of first output nodes and a second plurality of first output nodes configured to provide a plurality of different types of data outputs comprising at least the forecasted sensor data and the forecasted meteorological data, and a plurality of first hidden nodes, wherein each first output node of the input stage is coupled to each first hidden node of the plurality of first hidden nodes, the output stage of the neural network includes a first plurality of second input nodes, a second plurality of second input nodes, and a plurality of second hidden nodes configured to process the forecasted sensor data and the forecasted meteorological data and provide data to a single second output node, wherein each second input node of the output stage is coupled to each second hidden node of the plurality of second hidden nodes, -9-the first plurality of first output nodes for the input stage of the neural network further function as the first plurality of second input nodes for the output stage of the neural network and the second plurality of first output nodes for the input stage of the neural network further function as the second plurality of second input nodes for the output stage of the neural network such that each input/output node is coupled to each of the first hidden nodes and each of the second hidden nodes, the first plurality of first input nodes and the first plurality of second input nodes include a same quantity of input nodes, the second plurality of first input nodes and the second plurality of second input nodes include a same quantity of input nodes, and the input stage of the neural network includes a greater quantity of output nodes than the output stage of the neural network.  
16-20. (Canceled)  
  21. (Previously Presented) The method of claim 1, wherein the input stage is a first neural network.  
22. (Previously Presented) The method of claim 21, wherein the output stage is a second neural network.  
23. (Currently Amended) The method of claim 22, wherein: the first neural network comprises: the plurality of first input nodes, the plurality of first output nodes, and a first single layer of the plurality of first hidden nodes between the plurality of first input nodes and the plurality of first output nodes; -10-the second neural network comprises: the plurality of second input nodes, the single output node, and a second single layer of the plurality of second hidden nodes between the plurality of second input nodes and the single output node; and the plurality of first output nodes and the plurality of second input nodes are the same nodes.  
24. (Previously Presented) The apparatus of claim 14, wherein the input stage is a first neural network.  
25. (Previously Presented) The apparatus of claim 24, wherein the output stage is a second neural network.  
26. (Currently Amended) The apparatus of claim 25, wherein: the first neural network comprises: the plurality of first input nodes, the plurality of first output nodes, and a first single layer of a plurality of first hidden nodes between the plurality of first input nodes and the plurality of first output nodes; the second neural network comprises: the plurality of second input nodes, the single output node, and a second single layer of the plurality of second hidden nodes between the plurality of second input nodes and the single output node; and the plurality of first output nodes and the plurality of second input nodes are the same nodes.  
27. (Previously Presented) The computer program product of claim 15, wherein the input stage is a first neural network.  
28. (Previously Presented) The computer program product of claim 27, wherein the output stage is a second neural network.  
29. (Currently Amended) The computer program product of claim 28, wherein: the first neural network comprises: the plurality of first input nodes, the plurality of first output nodes, and a first single layer of the plurality of first hidden nodes between the plurality of first input nodes and the plurality of first output nodes; the second neural network comprises: the plurality of second input nodes, the single second output node, and a second single layer of the plurality of second hidden nodes between the plurality of second input nodes and the single second output node; and the plurality of first output nodes and the plurality of second input nodes are the same nodes.  
30. (Previously Presented) The computer program product of claim 15, further comprising: receiving additional data elements that are predictive of degradation or failure of the asset; and further basing the forecasted probability of degradation or failure of the asset on the additional data elements.
Relevant Prior Art
The following prior art is considered relevant to Applicant's disclosed subject matter:
Anderson et al., US PGPUB 2017/0364795 A1
Teaches in pars 085-086 forecasting predictions for oil and gas production and using preventative maintenance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD W. CRANDALL/Examiner, Art Unit 3689